Case 8:20-bk-03608-CPM Doc 290 Filed 10/14/20 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
www.fimb.uscourts.gov

IN RE: CFRA HOLDINGS, LLC
CFRA LLC (8:20-bk-03609) .
CFRA TRI-CITIES, LLC (8:20-bk-03610)
(Jointly Administered) Case No. 8:20-BK-03608-CPM
Debtors. Chapter 7

 

MOTION FOR RELIEF FROM AUTOMATIC STAY
(UNLAWFUL GENDER DISCRIMINATION CLAIM, INTER ALIA)

 

NOTICE OF OPPORTUNITY TO
OBJECT AND REQUEST FOR HEARING

If you object to the relief requested in this paper you must file a response with the Clerk of the
Court at Sam M. Gibbons U.S. Courthouse, 801 N, Florida Avenue, Suite 555, Tampa Florida
33602, and, if the moving party is not represented by an attorney, mail a copy to the moving
party at Jay D. Passer, Esq., 4100 W. Kennedy Bivd., Suite 322, Tampa, FL 33609 within twenty-
one (21) days from the date of the attached proof of service, plus an additional three days if this
paper was served on any party by U.S. Mail.

If you file and serve a response within the time permitted, the Court will either notify you of a
hearing date or the Court will consider the response and grant or deny the relief requested in
this paper without a hearing. If you do not file a response within the time permitted, the Court
will consider that you do not oppose the rclief requested in the paper, and the Court may grant
or deny the relief requested without further notice or hearing.

You should read these papers carefully and discuss them with your attorney if you have one. If
the paper is an objection to your claim in this bankruptcy case, your claim may be reduced,
modified, or eliminated if you do not timely file and serve a response.

 

The movant, ASHLEY G. HAY, by and through her undersigned attorney, moves the Court for
an Order granting relief from the automatic stay in order for her to pursuc her pending claim against the
debtor, CFRA TRI-CITIES, LLC, as a result of unlawful gender discrimination, inter alia, and in

support hereof would respectfully show unto the Court as follows:
Case 8:20-bk-03608-CPM Doc 290 Filed 10/14/20 Page 2 of 3

1. On the 6th day of May, 2020, the subject debtor entities filed their voluntary petitions
under Chapter t1 of the Bankruptcy Code, The respective cases were consolidated on May 12, 2020

into Case No. 8:20-bk-03608, and thercafter converted to a jointly-administered Chapter 7 on or about |
August 7, 2020.

2. By the provisions of 11 U.S.C. Section 362, all persons are cnjoined and stayed from

commencing or continuing suit against the debtor.

3. In or around May of 2018 and thereafter, as an cmployee of the IHOP restaurant
(“HOP”) located at 1201 East Stone Drive in Kingsport, Tennessee, the movant suffered injurics and
damages as a result of IHOP’s conduct, which constituted unlawful gender discrimination under the
Tennessce Human Rights Act (T.C.A. Sec, 4-21-101, ct seq). Tn addition, the movant’s damage claim
18 predicated upon the intentional infliction of emotional distress as well as constructive discharge, as a

result of the acts and/or omissions of IHOP,

4. Upon information and belief; at all times material hereto, IHOP was owned and/or

operated by the debtor, CFRA Tri-Cities, LLC,

5. There is currently pending a federal lawsuit in connection with the foregoing, captioned
“Ashley G. Hay, Plaintiff, vs. CFRA Tri-Cities, LLC and Alex Khoury, an individual, Defendants”,
. filed in the United States District Court for the Easter District of Tennessec, Northeastern Division,

Case No. 2:19-CV-00197-PLR-CRW, and such action has been stayed by virtue of the instant
bankruptcy filing.

6, Upon information and belief, the debtor, CFRA Tri-Cities, LLC, and/or its affiliated
entities had procured a policy of liability insurance which was in full force and effect at all times

relevant hereto.

7. That upon information and belief, said policy provided that the insolvency or
bankruptcy of the debtor, or the insolvency of its estate, shall not release such insurance company from
the payment of damages for injuries sustained during the term of and within the coverage of said

policy.
Case 8:20-bk-03608-CPM Doc 290 Filed 10/14/20 Page 3 of 3

8, The prosecution and liquidation of the movant’s claim will not hinder, burden, delay, or

be inconsistent with this case,

WHEREFORE, the movant respectfully requests that the stay afforded by 11 U.S.C. Section
362 be modificd so as to permit her to liquidate her claim and proceed in rem as against available

insurance proceeds, and for such other relict as is just and proper, including suspension of the

operation of Bankruptcy Rule 4001(a)(3).

JAY D. PASSER, ESQ.

JAY D. PASSER, P.A.

4100 W, Kennedy Blvd., #322
Tampa, Florida 33609

FBN 438634

Telephone (813) 281-1103
E-mail: thee2(@verizon.net
Attorney for Movant,
ASHLEY G, HAY

CERTIFICATE OF SERVICE

{ HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by U.S.
mail and/or via CM/ECF electronic notification on (} tb ber 13 , 2020 ta the

 

following: U.S. Trustce, Nathan A. Wheatley, Esq., 501 E. Polk Strect, Suite 1200, Tampa, FL 33602,
nathan.a.wheatley@usdoj.gov; CFRA Holdings, LLC, CFRA LLC, CFRA Tri Cities, LLC, 1340
Hamlet Ave., Clearwater, FL 33756; Carmen D. Contreras-Martincez, Esq., Saul Ewing Amstein &
Lehr, LLP, 701 Brickell Ave., #1700, Miami, FL 33131, Carmen.contreras-martinez@saulcom;
Stephen B, Ravin, Esq., Saul Ewing Amstein & Lehr, LLP, 1037 Raymond Blvd., #1520, Newark, NJ
07102; Jonathan A. Semach, Esq., Buddy D. Ford, P/A., 9301 W. Hillsborough Ave., Tampa, FL
33615, jonathan@tampaesg.com; Dawn A. Carapella, Trustee, P.O. Box 33595; Robert J. Wahl, Esq.,
500 E. Kennedy Blvd., #200, Tampa, FL 33602, bob@meintyrefirm.com,

JAS/D. FASSER, ESO.
